Case 1:19-cv-10378-JMF Document 33-51 Filed 02/06/20 Page 1 of 17




         EXHIBIT 51
11/7/2019            Case 1:19-cv-10378-JMF
                                         Trains Document      33-51
                                                Magazine - Amtrak's MoneyFiled
                                                                         Mystery02/06/20       Page 2 of 17
                                                                                 | Trains Magazine

                                        A web exclusive story from Trains magazine




                               AMTRAK'S MONEY
                                  MYSTERY
                                                                   by Bob Johnston




trn.trains.com/bonus/amtrak                                                                                   1/16
11/7/2019            Case 1:19-cv-10378-JMF
                                         Trains Document      33-51
                                                Magazine - Amtrak's MoneyFiled
                                                                         Mystery02/06/20       Page 3 of 17
                                                                                 | Trains Magazine




               When the Southwest Chief rumbles across New Mexico’s Raton Pass,
               with sleeping-car passengers paying as much as $1,058 to ride in a
               roomette, what is the train’s revenue-versus-cost effect on Amtrak’s
               bottom line?


               According to the “route level results” of the fiscal 2017 performance
               report, the Chicago-Los Angeles train generated $49.9 million in
               revenue but racked up $104 million of so-called “operating” expenses.
               So the train “lost” more than $54 million? Really?


               The expense burden has become Amtrak’s justification for systemwide
               cost cutting. The company estimates those expenses at more than $1
               billion for all long-distance trains, and $793.6 million for Northeast
               Corridor Acela Express and Regional trains running over multitrack,
               electrified infrastructure maintained to 125-to-160-mph standards.


               The quest to stem the sources of red ink has been blessed by Amtrak’s
               board of directors and orchestrated by CEO Richard Anderson and
               Executive Vice President and Chief Commercial Officer Stephen
               Gardner. It has led to sharply reduced food
               service on the Lake Shore Limited, Capitol Limited, and Silver Star;
               curtailed excursions and carriage of private cars; eliminated revenue-
               growth initiatives, other than ticketing penalty fees and periodic
               internet-based fare sales; and threatened the Chief’s future. Company
               officials told Kansas, Colorado, and New Mexico stakeholders in
               August that maintaining the Chief route will require $254.7 million
               over the next 10 years — on top of those annual losses.
trn.trains.com/bonus/amtrak                                                                                   2/16
11/7/2019            Case 1:19-cv-10378-JMF
                                         Trains Document      33-51
                                                Magazine - Amtrak's MoneyFiled
                                                                         Mystery02/06/20       Page 4 of 17
                                                                                 | Trains Magazine


               Throughout Amtrak, short- and long-term management bonus
               incentives are tied to slashing expenses. This fails to take into account
               potential revenue lost from such cuts, and reduces passenger options.
               And cost cutting through 2017 management buyouts eliminated field
               personnel and resulted in a loss of institutional knowledge — perhaps
               the biggest such loss in the company’s 47-year history — that has
               permanently diminished U.S. passenger-rail expertise.


               As Trains was preparing this report, the Rail Passengers Association
               issued a white paper titled, “Amtrak’s Route Accounting: Fatally
               Flawed, Misleading, and Wrong.” On the following pages we highlight
               some of its findings — such as a snow-removal charge for a station in
               Florida. We also present examples we uncovered that attempt to shine
               a light on a bookkeeping system that distorts a nationwide
               transportation mission, a mission thousands of current and former
               employees fought to maintain. But be warned: exactly how Amtrak
               attributes expenses continues to be shrouded in mystery.




trn.trains.com/bonus/amtrak                                                                                   3/16
11/7/2019            Case 1:19-cv-10378-JMF
                                         Trains Document      33-51
                                                Magazine - Amtrak's MoneyFiled
                                                                         Mystery02/06/20       Page 5 of 17
                                                                                 | Trains Magazine




               AMTRAK PERFORMANCE TRACKING
               Following a Chicago luncheon on May 25, 2017, former Amtrak
               President and CEO Wick Moorman told Trains that long-distance
               trains “break even on direct costs.” But when Amtrak allocates
               overhead using a formula developed by the Volpe National
               Transportation Systems Center, he said, “based on rational types of
               things like passenger-miles and train starts, [they] end up with about a
               $500 million loss.” State-supported trains, he added, lose about $90
               million on a fully allocated cost basis.


               Moorman was referring to the “Amtrak Performance Tracking”
               methodology. It was developed at the request of Congress in 2005 to
trn.trains.com/bonus/amtrak                                                                                   4/16
11/7/2019            Case 1:19-cv-10378-JMF
                                         Trains Document      33-51
                                                Magazine - Amtrak's MoneyFiled
                                                                         Mystery02/06/20       Page 6 of 17
                                                                                 | Trains Magazine


               definitively categorize the company’s expenses, according to how and
               where they are incurred. The Volpe Center, an arm of the U.S.
               Department of Transportation, was chosen to construct clear
               assignments of revenues and costs to
               replace Amtrak’s previous system. That system failed to provide
               “reliable cost
               accounting information
               essential to making prudent business decisions,” according to a 2013
               U.S. DOT Inspector General’s report.




               ASSIGN OR ALLOCATE?
               Amtrak flirted with bankruptcy earlier in the 2000s. In part, this was
               because in striving to achieve a “glide path to self-sufficiency,” as then-
               President George Warrington promised, its reporting systems lost
               track of expenses and the money coming in to pay them. In theory,

trn.trains.com/bonus/amtrak                                                                                   5/16
11/7/2019            Case 1:19-cv-10378-JMF
                                         Trains Document      33-51
                                                Magazine - Amtrak's MoneyFiled
                                                                         Mystery02/06/20       Page 7 of 17
                                                                                 | Trains Magazine


               choosing an independent entity like Volpe to devise an accounting
               system would help management keep the company solvent. It would
               also make a concerted effort to assign costs to the revenue-producing
               entities that incurred them. What happened, however, is that Volpe
               enlisted Amtrak’s help. The multivolume blueprint of the system’s
               methodology uses the term “professional judgment” to describe how
               rules were jointly developed by Volpe and Amtrak financial analysts to
               distribute company overhead expense. (Trains obtained a copy, in part
               through a Freedom of Information Act request.)


               In that 2013 document, the Department of Transportation Inspector
               General determined that Amtrak Performance Tracking directly
               assigns 90 percent of its revenue to a given route, but “Amtrak assigns
               only 20 percent of its costs and allocates the rest.” A 2016 report by the
               Government Accountability Office states, “Indirectly allocating a high
               percentage of costs, rather than directly assigning costs, increases the
               risk that revenues and expenses for a cost center or line of business
               will be misstated.”


               States had already begun to protest some decisions. Section 209 of
               2008’s Passenger Rail Investment and Improvement Act required
               operating authorities of short-distance trains to pick up a greater
               percentage of operating costs — as determined by Amtrak. [See
               “Passenger Train Game Changer,” October 2013.] That’s when David
               Kutrosky, managing director of California’s Capitol Corridor Joint
               Powers Authority, discovered Amtrak was using a formula to allocate
               the cost of diesel fuel for his trains’ locomotives rather than measuring
               it directly. In Maine, Northern New England Passenger Rail Authority



trn.trains.com/bonus/amtrak                                                                                   6/16
11/7/2019            Case 1:19-cv-10378-JMF
                                         Trains Document      33-51
                                                Magazine - Amtrak's MoneyFiled
                                                                         Mystery02/06/20       Page 8 of 17
                                                                                 | Trains Magazine


               Executive Director Patricia Quinn saw equipment charges double, and
               questioned line items for unrelated Chicago activities.


               “We’re not getting credit for efficiencies,” she told Trains in a
               September 2014 interview, adding, “We’ve committed to paying the
               costs of operating our services. The question remains how much of
               that overhead are we going to take responsibility for when we have no
               input.” She had just spent two days in Washington, D.C., “with
               mediation trying to figure out how we are going to get to the point
               where the states are assuming an appropriate amount of cost.”




               BEHIND THE CURTAIN
               Rather than collecting specific data that would clearly show what costs
               would disappear if, say, the Southwest Chief were eliminated —

trn.trains.com/bonus/amtrak                                                                                   7/16
11/7/2019            Case 1:19-cv-10378-JMF
                                         Trains Document      33-51
                                                Magazine - Amtrak's MoneyFiled
                                                                         Mystery02/06/20       Page 9 of 17
                                                                                 | Trains Magazine


               “avoidable costs,” in the parlance of Congress’ 2005 directive —
               allocation protocols permit Amtrak to use measurements it already has
               or believes it can estimate. The resulting process has 60,000 allocation
               rules, with 1,600 “responsibility centers” grouped into nine similar
               “cost families” (for example, transportation operations), which are
               divided into 36 “subfamilies” (onboard service), and finally 44
               “subcategories” (linen).


               “Because Amtrak has many activities and types of expenses,” says
               Volpe’s latest methodology summary, from September 2017, “Amtrak
               Performance Tracking uses 45 different ‘allocation statistics.’” These
               include:


                   Passenger-miles
                   Boarding or deboarding for individual stations and by trip length
                   Number of first-class passengers
                   Frequency of train trips
                   Estimated diesel power and electric traction “usage factors”
                   Talk time at reservation centers
                   Labor hours
                   Ticket revenue

               Identifying these metrics provides a roadmap of how otherwise
               amalgamated costs, including over $1 billion in general and
               administrative expenses, are to be
               assigned to each train or operation.


               Volpe describes another rough estimation, “asset usage allocation,” as
               a “synthetic” substitute for interest and depreciation. It is calculated by
               type of asset, such as a Viewliner or locomotive, and the amount shows
trn.trains.com/bonus/amtrak                                                                                   8/16
11/7/2019            Case 1:19-cv-10378-JMF
                                          TrainsDocument      33-51
                                                 Magazine - Amtrak's     Filed
                                                                     Money      02/06/20
                                                                           Mystery              Page 10 of 17
                                                                                   | Trains Magazine


               up as an expense charged against the route to which it is assigned. The
               expense is irrespective of costs incurred for overhauls and
               maintenance of fully depreciated rolling stock. The Volpe report claims
               this “provides a more representative measure of the resource cost of all
               capital equipment and property, regardless of how financed, currently
               used by Amtrak to produce various services and outputs.” Alas, it’s not
               a “real” expense, but an accounting device.




               MISCALCULATION AND MYSTERY
               Not covered by Amtrak Performance Tracking are Northeast Corridor
               track maintenance costs. Amtrak treats these as a capital expenditure
               rather than showing them as part of operating expenses. The Rail
               Passengers Association white paper uncovered the fact that in fiscal

trn.trains.com/bonus/amtrak                                                                                     9/16
11/7/2019            Case 1:19-cv-10378-JMF
                                          TrainsDocument      33-51
                                                 Magazine - Amtrak's     Filed
                                                                     Money      02/06/20
                                                                           Mystery              Page 11 of 17
                                                                                   | Trains Magazine


               2017, state-supported routes were charged $5.1 million and long-
               distance trains $5.6 million for track maintenance. Yet, because of this
               accounting treatment, Acela Express and Northeast Regionals chalk
               up less than $90,000 in such expenses. This, of course, aids the claim
               that those trains are profitable “above the rail.”


               Other questionable allocations or indefensible errors noted in the
               Passenger Association report include:


                   Miami station expense included a portion for snow removal.
                   A total of $3 million in electric-traction maintenance costs were
                   assigned to non-Northeast Corridor routes.
                   Charges ranged from $400,000 to $900,000 for moving different
                   long-distance trains from New York’s Penn Station to Sunnyside
                   Yard in Queens.
                   Yard and equipment charges for overnight servicing at Chicago
                   ranged from $300,000 for the Texas Eagle to $1.8 million for the
                   California Zephyr.
                   All redcap labor and baggage handling costs are allocated to long-
                   distance trains, according to trip length, even though wheelchair
                   service and baggage handling are provided to all trains, especially at
                   New York and Chicago.
                   Connection revenue is not tracked, so if one train is discontinued,
                   the company can’t determine the resulting negative monetary impact
                   on other services.

               The Miami error was caught by the station manager there and revealed
               in the Government Accountability Office’s 2016 report, and state
               operating authorities continue to comb invoices for questionable
               allocations. But exactly what expenses comprise that hefty long-
trn.trains.com/bonus/amtrak                                                                                     10/16
11/7/2019            Case 1:19-cv-10378-JMF
                                          TrainsDocument      33-51
                                                 Magazine - Amtrak's     Filed
                                                                     Money      02/06/20
                                                                           Mystery              Page 12 of 17
                                                                                   | Trains Magazine


               distance tab remain a mystery. In 2017, Amtrak sharply curtailed the
               amount of information publicly disclosed in its “Monthly Performance
               Report” (from 66 pages in August to 7 pages in September).


               Trains asked Amtrak to itemize the costs allocated to the Southwest
               Chief — over and above running the train, paying the crew, and paying
               BNSF on-time performance incentives — that cause it to “lose” almost
               $55 million. In response, the company offered no numbers, only this
               statement:


               “National assets are the nation’s core rail assets shared among Amtrak
               services, including systems for reservations, security, training, training
               centers, and other assets associated with Amtrak’s national
               transportation system. Corporate services are defined to include
               company-wide functions such as legal, finance, government affairs,
               human resources, information technology, among others. These
               resources play a vital role in ensuring that Amtrak can develop and
               consistently provide competitive products and services, as well as
               delivering investments that will sustain, improve, and grow our
               business.”


               So whatever amount the company decides to spend, the Chief and
               other routes are “charged” a portion based on performance tracking
               formulas, not whether the resources were deployed to actually benefit
               the services.




trn.trains.com/bonus/amtrak                                                                                     11/16
11/7/2019            Case 1:19-cv-10378-JMF
                                          TrainsDocument      33-51
                                                 Magazine - Amtrak's     Filed
                                                                     Money      02/06/20
                                                                           Mystery              Page 13 of 17
                                                                                   | Trains Magazine




               INCENTIVIZING CUTS
               Controlling costs is important to every organization, and Amtrak has
               periodically reshuffled personnel and organization charts to make the
               company more efficient since its inception in 1971. But several years
               ago, the company began paying bonuses to managers who meet
               financial goals, largely based on trimming expenses.


               “The new performance management process and Short-Term
               Incentive Plan reward employees based on their performance as it
               relates to our strategic plan,” former Executive Vice President and
               Chief Human Capital Officer Barry Melnkovic told the in-house
               Amtrak Ink publication in 2015. He also said, “If we aren’t driving
               alignment to our strategy, improving efficiency, reducing waste,


trn.trains.com/bonus/amtrak                                                                                     12/16
11/7/2019            Case 1:19-cv-10378-JMF
                                          TrainsDocument      33-51
                                                 Magazine - Amtrak's     Filed
                                                                     Money      02/06/20
                                                                           Mystery              Page 14 of 17
                                                                                   | Trains Magazine


               fostering innovation, and tapping into our employees’ discretionary
               effort, then there is no need for the [Human Capital] function.”


               An employee who requests anonymity tells Trains, “If you meet the
               goals that the board gives you, in management you get a bonus based
               on the percentage your department makes in achieving the goal.” The
               result, the person says, is that managers are working for their bonuses,
               “with marching orders to cut, cut, cut.”


               Such bonuses may reach to the top of management. Former Amtrak
               CEO Moorman and current CEO Anderson both publicly stated, and
               Amtrak documents confirm, that they came out of retirement to work
               without a salary. In April, Trains filed a Freedom of Information Act
               request asking for details of their total compensation, including
               bonuses. Amtrak documents received in mid-October revealed only
               that both men were eligible to receive up to $500,000 in annual
               bonuses, based on goals specified in written memoranda they agreed
               to with the Amtrak board of directors. Trains asked to see the bonus
               criteria as part of its request, but Amtrak had not responded by press
               time. Details from any subsequent Amtrak response will be reported
               on Trains “News Wire.”




trn.trains.com/bonus/amtrak                                                                                     13/16
11/7/2019            Case 1:19-cv-10378-JMF
                                          TrainsDocument      33-51
                                                 Magazine - Amtrak's     Filed
                                                                     Money      02/06/20
                                                                           Mystery              Page 15 of 17
                                                                                   | Trains Magazine




               CORRUPTING THE MISSION
               The emphasis on belt tightening is a response to the Amtrak
               Performance Tracking methodology, which in turn governs how much
               states pay to tap Amtrak resources to run trains. But recent
               developments have prompted an intervention by lawmakers from
               Kansas, Colorado, and New Mexico, who drafted funding legislation
               requiring Amtrak to keep the Southwest Chief running. They became
               involved because “America’s Railroad” was created to sustain and grow
               surface-transportation mobility options nationwide.


               Amtrak’s accounting system and management priorities mitigate
               against that. If the Chief is discontinued, the non-direct corporate
               overhead assigned to it will be redistributed to other services,


trn.trains.com/bonus/amtrak                                                                                     14/16
11/7/2019            Case 1:19-cv-10378-JMF
                                          TrainsDocument      33-51
                                                 Magazine - Amtrak's     Filed
                                                                     Money      02/06/20
                                                                           Mystery              Page 16 of 17
                                                                                   | Trains Magazine


               increasing the costs for state-operated trains and forcing more expense
               on long-distance ledgers.




               The performance-tracking system also plays into the continuing
               challenges previous Amtrak managements, boards, and Department of
               Transportation overseers have failed to address. The biggest is a long-
               overdue acquisition of new cars and locomotives. Performance
               Tracking’s inherent biases make the investment case hard to prove,
               with revenue and customer-usefulness benefits buried beneath
               massive overhead charges that would flow elsewhere as services are
               discontinued.


               Misplaced priorities also affect growth of Amtrak’s existing business.
               Take Miami, where last May Brightline launched service from a new
               downtown complex. A centrally located station to be shared with
               commuter service Tri-Rail at Miami International Airport has


trn.trains.com/bonus/amtrak                                                                                     15/16
11/7/2019            Case 1:19-cv-10378-JMF
                                          TrainsDocument      33-51
                                                 Magazine - Amtrak's     Filed
                                                                     Money      02/06/20
                                                                           Mystery              Page 17 of 17
                                                                                   | Trains Magazine


               languished without Amtrak trains since it opened in 2015. The Silver
               Star and Silver Meteor still call at a facility miles from the center city,
               bereft of convenient rental-car or public-transportation connections. It
               is, however, near Amtrak’s Hialeah maintenance facility. Moving to the
               new station would clearly produce a leap in customer convenience and
               revenue, but would introduce higher crew costs for a backup move
               from the existing yard. And, with more boardings, the station’s
               corporate-allocated share of system costs would rise.
               Under current directives, which provide no incentive for revenue gains
               (because the company’s regional marketing positions have been
               eliminated), what Amtrak manager would advocate for the venue
               change?


               The bottom line: management’s no-growth priorities are a reality, but
               Amtrak Performance Tracking is the culprit facilitating them.




trn.trains.com/bonus/amtrak                                                                                     16/16
